Opinion filed August 16, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-12-00018-CV
                                         __________

                   THE ESTATE OF SYLVIA PETTIT
           BHP CONSULTING, LP, AND HUNT PETTIT, Appellants

                                                V.

JONATHAN JOSEPHSON, JAMES HORVATH, RUTH HORVATH, DALE
 KNEELAND, SHERYL KNEELAND, THOMAS BARNABAS, ABIGAIL
       BARNABAS, AND TERRI HASBROUCK, Appellees


                           On Appeal from the 250th District Court

                                      Travis County, Texas

                           Trial Court Cause No. D-1-GN-06-003070



                            MEMORANDUM                  OPINION
       Appellants, the Estate of Sylvia Pettit, BHP Consulting, LP, and Hunt Pettit, have filed a
motion to dismiss this appeal pursuant to TEX. R. APP. P. 42.1. In the motion, appellants state
that “[t]he Parties to this appeal have reached a mutually agreeable settlement of all claims and
causes of action brought in this action and have executed an agreement memorializing the same.”
Appellants also state that the terms of the settlement include the dismissal of this appeal and that
opposing counsel has agreed to the relief sought. Appellants further request that all costs be
taxed against the party incurring same. See TEX. R. APP. P. 42.1(d). Therefore, in accordance
with appellants’ request, we dismiss the appeal and tax all costs against the party incurring same.
       The motion to dismiss is granted, and the appeal is dismissed.

                                                     PER CURIAM

August 16, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 2